110 F.3d 64
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert E. HALL, Plaintiff-Appellant,v.OHIO EDUCATION ASSOCIATION, Defendant-Appellee.
No. 95-4183.
United States Court of Appeals, Sixth Circuit.
March 26, 1997.

Before:  KENNEDY and BATCHELDER, Circuit Judges, and EDGAR, District Judge.*
PER CURIAM.


1
In this case involving the pension plan provided by Ohio Education Association ("OEA") to its employees, we AFFIRM the district court's dismissal of several claims and grant of summary judgment on the remaining claims.


2
Plaintiff, Ronald E. Hall, a former employee of the defendant OEA, brought this action seeking service credit toward his pension under the OEA's Professional Staff Employees Pension Plan (the "Plan") for time after his termination from OEA.  His original complaint alleged a breach of state-law contract claim and claims under the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. §§ 1001-1461.


3
On September 21, 1992, the district court dismissed the plaintiff's state-law claim on the basis of ERISA preemption.  After granting the plaintiff's motion to amend his complaint, the district court dismissed the plaintiff's ERISA claim for breach of fiduciary duty, 29 U.S.C. § 1109, and partially dismissed the plaintiff's ERISA claim under the "anti-cutback" rule, 29 U.S.C. § 1054(g), to the extent it involved a claim for denial of future benefits.


4
On October 2, 1995, the district court granted summary judgment in favor of the defendant on the plaintiff's remaining ERISA claims.  In so doing, the court found that the administrator's interpretation of the Plan was reasonable and rational, not arbitrary and capricious.  The court also concluded that changes to the Plan did not reduce the plaintiff's benefits or interfere with his ERISA rights.  The plaintiff timely appealed the district court's decisions.


5
After carefully reviewing the record, the applicable law, and counsels' arguments, we are convinced that the district court did not err in its conclusions.  As the district court's opinions carefully and correctly set out the law governing the issues raised, and clearly articulate the reasons underlying its decisions, the issuance of a full written opinion by this court would serve no useful purpose.  Accordingly, for the reasons stated in the district court's opinions, we AFFIRM.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation